UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 28,2010 MILWAUKEE IRON ARENA FOOTBALL, INC. (Exact name of registrant as specified in its charter) Nevada 000-27831 91-1947658 (State or other jurisdictionof incorporation) (CommissionFile Number) (IRS Employer Identification No.) 11ane, Reddick, Florida (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (718) 554-3652 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry Into a Material Definitive Agreement; and Item 8.01 Other Events. On June 4, 2010, Milwaukee Iron Arena Football, Inc., (the “Issuer”) released an 8-K in which the Issuer claimed that Kodiak Capital Group, LLC, (“Kodiak”) was obligated to pay to the Issuer the sum of $1,000,000 (one million dollars) pursuant to a Put Notice that had presented to Kodiak under the terms of the Investment Agreement, which extended a $15,000,000 (fifteen million dollars) equity line to the Issuer. Upon further review of the Investment Agreement by the Issuer, the Issuer concedes that Kodiak may not be obligated to pay the sum of $1,000,000 (one million dollars) to the Issuer. On June 23, 2010, the Investor and Kodiak agreed to amicably terminate the Investment Agreement and their business relationship and executed a confidential Mutual Release and Termination Agreement to that effect. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Milwaukee Iron Arena Football, Inc. By: /s/RICHARD ASTROM By: Richard Astrom, Chief Executive Officer Date: June 28, 2010
